                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  GERARD COLOMI3INO,                                 Civil Action No. 18-13709 (SDW) (SCM)

                      Plaintiff,

  v.                                                 ORDER

  CATHERINE E. YOUNGMAN, et al.,
                                                     January 24, 2019
                      Defendants.

       THIS MATTER having come before the Court by way of pro se Plaintiff Gerard

Colombino’s (“Plaintiff’) Motion for Default Judgment as against Defendants Catherine E.

Youngman and The United States Department of Justice, Office of the United States Trustee

(“Defendants”), and this Court having carefully reviewed and considered Plaintiff’s submissions,

and

       WHEREAS Plaintiff has not sought entry of default from the Clerk of Court before filing

the instant motion as set forth in Fed. R. Civ. P. 55(a); and

       WHEREAS it is unclear whether Plaintiff served Defendants with the instant motion

pursuant to Fed. R. Civ. p. 5 5(b), which provides that the party against whom a default judgment

is sought, must be served with written notice of the application; and

       WHEREAS Plaintiff did not provide the Court with any documents or affidavits to support

the damages requested;

       IT IS, on this 24th day of January, 2019,

       ORDERED that Plaintiff’s Motion for Default Judgment (Dkt. No. 4) is DENIED.

       SO ORDERED.
                                      _/s/ Susan D. Wigenton
                                      Hon. Susan D. Wigenton
                                      United States District Judge
Orig:   Clerk
cc:     Steven C. Mannion, U.S.M.J.
        Parties




                                        2
